Exhibit 99.2 FOR IMMEDIATE RELEASE CONTACT: George J. Longo Carl Hymans Vice President, CFO G.S. Schwartz & Co. (215) 345-0919 (212) 725-4500 carlh@schwartz.com The Quigley Corporation Announces Sale of Its Health and Wellness Segment DOYLESTOWN, PA. – March 3, 2008 – The Quigley Corporation (Nasdaq: QGLY) today announced that on February 29, 2008 it completed the sale of it wholly owned subsidiary, Darius International Inc. (“Darius”), which markets health and wellness products through its wholly owned subsidiary, Innerlight Inc. to InnerLight Holdings, Inc., whose major shareholder is Mr. Kevin P. Brogan, the current president of Darius. The terms of the agreement include a cash purchase price of $1 million by InnerLight Holdings, Inc. for the stock of Darius and its subsidiaries without guarantees, warranties or indemnifications. The unaudited net book value of Darius at December 31, 2007 and 2006 approximate $124,000 and $2.4 million, respectively.
